COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00458-CV


IN THE MATTER OF
D.M.D.W.




                                     ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Appellant D.M.D.W. filed a notice of appeal on October 25, 2011. On

November 1, 2011, after this court was informed that appellant’s case remained

pending in the trial court, we sent appellant’s counsel a letter stating our concern

that we lacked jurisdiction over the appeal because it appeared that there was no

final judgment or order subject to appeal and that appellant’s notice of appeal

was therefore premature. See Tex. R. App. P. 26.1(a), 27.1(a). We informed


      1
       See Tex. R. App. P. 47.4.
appellant’s counsel that the parties had until November 21, 2011, to furnish this

court with a signed copy of the order that appellant seeks to appeal or this appeal

would be dismissed for want of jurisdiction. See Tex. R. App. P. 44.3, 44.4(a)(2).

We have received no response. Therefore, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                      PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: December 22, 2011




                                         2